Citation Nr: 0529149	
Decision Date: 10/31/05    Archive Date: 11/09/05

DOCKET NO.  04-11 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUE

Whether a timely notice of disagreement (NOD) was filed with 
respect to the RO's decision of September 1997, which stopped 
the veteran's educational benefits awarded pursuant to 
Chapter 30, Title 38, United States Code.


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran had unverified active service from July 1974 to 
September 1994.  

This appeal comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 RO decision, which determined 
that it could not accept the veteran's NOD of January 2004, 
with respect to its September 1997 decision that stopped his 
Chapter 30 educational benefits.

In March 2004, the veteran requested to appear at the RO and 
testify at a hearing before a Veterans Law Judge.  In June 
2004, he was notified of a hearing scheduled for August 2004, 
but he failed to appear.  


FINDINGS OF FACT

1.  By a September 1997 decision, the RO stopped the 
veteran's educational benefits awarded pursuant to Chapter 
30, Title 38, United States Code; there is not objective 
evidence in the record to demonstrate that the veteran was 
notified of both that decision and his appellate rights, to 
include advising him that he had one year from the date of 
notice of the aforementioned decision to initiate his appeal.

2.  In January 2004, the veteran initiated an appeal with the 
RO's September 1997 decision that stopped his Chapter 30 
educational benefits.  


CONCLUSION OF LAW

A timely filed NOD was received with regard to the RO's 
September 1997 decision, which stopped the veteran's 
educational benefits awarded pursuant to Chapter 30, Title 
38, United States Code.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.200, 20.201, 20.302 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Initial Matter

Preliminarily, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 
5100, 5103, 5103A, 5107, and 5126, and codified as amended at 
5102, 5103, 5106 and 5107 (West 2002) redefined VA's duty to 
assist a claimant in the development of a claim.  VA 
regulations that implement the VCAA are codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).

The United States Court of Appeals for Veterans Claims has 
concluded that the VCAA was not applicable where further 
assistance would not aid the appellant in substantiating his 
claim.  Wensch v. Principi, 15 Vet. App. 362 (2001); see 38 
U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim").  In view 
of the Board's favorable decision in this appeal, further 
assistance is unnecessary to aid the veteran in 
substantiating his claim.

II.  Legal Criteria

An appeal to the Board consists of a timely filed notice of 
disagreement (NOD) in writing and, after a statement of the 
case (SOC) has been furnished, a timely filed substantive 
appeal.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200.  An NOD 
must (1) express disagreement with a specific determination 
of the agency of original jurisdiction (AOJ), i.e., the RO; 
(2) be filed in writing; (3) be filed with the AOJ; (4) be 
filed within one year after the date of mailing of notice of 
the AOJ decision; and (5) be filed by the claimant or the 
claimant's authorized representative.  While special wording 
is not required, an NOD must be in terms that can be 
reasonably construed as disagreement with that determination 
and a desire for appellate review.  Gallegos v. Gober, 283 
F.3d 1309 (Fed. Cir. 2002).

An NOD is a written communication from a claimant or his 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the AOJ and a desire to 
contest the result.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.201.  
The NOD must be filed with the agency of original 
jurisdiction that issued the notice of the determination 
being appealed.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 
20.300.  The NOD must be filed with a determination by the 
[RO] within one year from the date that that [RO] mails 
notice of the determination to him or her.  Otherwise, that 
determination will become final.  The date of mailing the 
letter of notification of the determination will be presumed 
to be the same as the date of that letter for purposes of 
determining whether an appeal has been timely filed.  38 
U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.302.  

III.  Analysis

In this case, the RO received VA Form 22-1999b, Notice of 
Change in Student Status, from Tulsa Community College, 
showing that the veteran had withdrawn from all of his 
courses on August 26, 1997.  He had been eligible for payment 
of Chapter 30 education benefits for the period of August 18, 
1997 through August 26, 1997, because he had withdrawn during 
the school's drop/add period.  His Chapter 30 award was 
stopped and he was certified for payment through August 26, 
1997.  In September 1997, the RO purportedly notified the 
veteran of both that decision and his appellate rights, to 
include advising him that he had one year from the date of 
notice of the aforementioned decision to initiate his appeal.  

In January 2004, the veteran filed an NOD with regard to the 
RO's September 1997 action.  In his letter, the veteran 
indicated that he had to withdraw from his classes due to 
family concerns and that his educational entitlement for such 
withdrawal was not received or restored.  He requested that 
his entitlement for the withdrawal period be restored.  

In a February 2004 letter, the RO determined that it could 
not accept the veteran's NOD of January 2004, because the 
action taken by its office in September 1997 became final in 
September 1998.  The RO stated that the veteran had one year 
from the date of a computer-generated letter mailed to him to 
appeal its decision.  The RO stated that the computer-
generated letter was dated "on or about September 23, 
1997."  Thus, the RO stated that it could not restore his 
entitlement to benefits for the period in which he withdrew 
from classes.   

In reviewing the record, the Board finds that there is no 
objective evidence to demonstrate that the veteran was 
notified of the RO's September 1997 action.  A computer 
printout of the veteran's education benefits for audit 
purposes discloses that a document (miscellaneous type) was 
created on September 25, 1997.  Nevertheless, the claims file 
does not contain a copy of the RO's September 1997 
notification, or otherwise show without doubt that the 
veteran was mailed a letter notifying him of the RO's 
September 1997 action and his right to initiate an appeal 
within one year of the date of the notification.  With regard 
to the RO's September 1997 action, the Board finds that it is 
not a final decision.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 
20.302.  

Accordingly, the Board finds that in January 2004 the veteran 
initiated an appeal with the RO's September 1997 decision 
that stopped his Chapter 30 educational benefits, and that 
the veteran's claim is granted.  


ORDER

As a timely notice of disagreement was filed with respect to 
the RO's decision of September 1997, which stopped the 
veteran's Chapter 30 educational benefits, the appeal is 
granted.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


